DETAILED ACTION
This communication is in respond to applicant’s amendment filed on July 28, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,474,834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of claims
Claims 1-20 are pending; of which claims 1-20 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant.
Greco et al. (US PG-PUB No.2019/0034923 A1) disclosed a method and system for secure custodial transfer of asset between entities utilizing transaction agents implemented via a distributed ledger. The system implements zero-knowledge proofs to prevent an observer of the distributed ledger 
Campero et al. (US PG-PUB No. 2018/0075686 A1) disclosed a method and system implementing identity wallet applications. A distributed ledger system, and a broker system that interfaces to the wallet and the distributed ledger are used for information exchange cases pertaining to access to facilities, which allows an access reader to validate information (a token) presented via the identity "card", which token is relevant to the identity of the card holder. 
Thomas et al. (US PG-PUB No. 2018/0114205 A1) disclosed a method and system for calculating and monitoring a net position between two entities for clearance and settlement on a decentralized block chain. The system implements smart contracts to track an aggregate amount of the net position and upon reaching a predetermined threshold, trigger settlement between the entities, while clearance and settlement are carried out on separate block chains.
Johnsrud (US Pat. No. 10,116,667 B2) disclosed a method and system for generating and using a block chain distributed network for facilitating the conversion of an instrument into a verified secured instrument, based on an identification of sufficient resources available in association with the instrument. The system implements a block chain database with a distributed ledger that is updated with resource availability based on database node communication. The resource availability is compared to a distribution amount associated with an instrument presented to a receiver for resource distribution. Prior to resource distribution, the block chain distributed network confirms the resource availability and marks the resources as unavailable. 
The prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “determining, by the server system, at least one related server system based on a distributed ledger, wherein: the distributed ledger comprises a mapping of each of the at least one related server system to the server system; and the distributed ledger indicates a start date and an end date for each 
Therefore, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491